UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6295



DEAN R. MARTIN,

                                             Plaintiff - Appellant,

          versus


MELANIE C. PEREIRA, Deputy Commissioner of the
Division of Corrections,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-409-S)


Submitted:   August 14, 1997              Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dean R. Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Martin
v. Pereira, No. CA-97-409-S (D. Md. Feb. 13, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2